DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
Claims 1-20 have been amended.  Now claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 3/29/2022:  

The closest prior art of record fails to teach or suggest receiving a potentially developing computer vision syndrome (PDCVS) input parameters data set indicating an identity of a plurality of input parameters that may be useful in determining whether computer vision syndrome (CVS) is potentially developing in users, the PDCVS input parameters data set received from a plurality of external sensors monitoring actions of a user and contextual environment of the user;

receiving a plurality of PDCVS training data sets (TDSs), with each given PDCVS TDS including information indicative of: (i) a plurality of PDCVS values corresponding to the plurality of input parameters, and (11) an indication of whether an individual subject of the given PDCVS TDS was experiencing potentially developing CVS, wherein the PDCVS TDSs comprise historical PDCVS input parameters data sets based on historical external sensor data; 

training, by machine logic and based upon the plurality of PDCVS TDSs, a CVS determination machine learning algorithm that is structured and/or programmed to determine potentially developing CVS in users, the training resulting in a trained CVS determination machine learning algorithm, wherein the training includes assigning a respective weight factor to each PDCVS input parameter;

identifying, by the trained CVS determination machine learning algorithm, factors that contribute more, relative to other factors, to PDCVS of the user based on the respective weight factors of the PDCVS input parameters; and

performing an action selected based on the identified factors of the trained CVS determination machine learning algorithm,

wherein the computer implemented method is configured to select the action comprising at least one of recommending actions to the user to prevent CVS and automatically making environmental changes to protect the user from CVS. 

See Applicant’s remarks, page 11, specifically, “It will be understood by those of skill in the art that using a trained machine learning (ML) logic (i.e., algorithm or model) is not something that can be performed as a mental step or process. Training of an ML model utilizes vast amounts of historical data and may involve multiple independent and dependent variables. Further, collection of this voluminous data by monitoring with external sensors is antithetical to a mental process. It is virtually impossible for an average person to manage this kind of data and multiple variables in one’s head as a mental process. Claim 1 recites that the data used to train the ML algorithm and make determinations of whether a user has a potentially developing computer vision syndrome (PDCVS) is collected by a “plurality of external sensors.” These sensors provide something significantly more than a mere abstract idea and belong to the realm of physical constructs.”.

		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	EYE FATIGUE PREDICTION BASED ON CALCULATED BLOOD VESSEL DENSITY SCORE (US 20190038129 A1) teaches predicting eye fatigue includes an image receiver to receive an image of an eye. The apparatus also includes a fatigue predictor to predict eye fatigue in the eye based on a calculated blood vessel density score of the eye in the image. The apparatus further includes an alert generator to generate an alert in response to predicting the eye fatigue.
B.	Image processing apparatus and image processing method for blink detection in an image (US 9690988 B2) teaches an image processing apparatus including a detection unit configured to detect a face area and an eye area from images that are sequentially input; a motion vector calculation unit configured to calculate, between two of the images, a first motion vector in the face area and second motion vectors in a plurality of blocks obtained by dividing the eye area; a similarity calculation unit configured to calculate, for each pair of the images, a value relevant to a similarity between the first motion vector and each of the second motion vectors; and a determination unit configured to determine whether blinking has occurred based on the value relevant to the similarity.
C.	Anshel, OD., Jeffrey R., et al., “Visual Ergonomics in the Workplace”,  AAOHN JOURNAL 55.10: 414-420. Thorofare: SAGE PUBLICATIONS, INC. (Oct 2007).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624